DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims [1-3, 5, 7-10, 12, 14-16, 18, and 20] are currently pending and have been examined on their merits. 
Claims 4, 6, 11, 13, 17, and 19 have been cancelled see REMARKS September 03, 2021.
Claims 1-3, 8-10, and 15-16 have been amended see REMARKS September 03, 2021
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 03, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims [1-3, 5, 7-10, 12, 14-16, 18, and 20] are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-3, 5, and 7 recite a method (i.e. a series of steps), claims 8-10, 12, and 14 recite a computing system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and claims 15-16, 18, and 20 recite a computer program product and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 8, and 15 recites:  detecting, the detecting being a function of: i) changes to one or more tools used in software under development captured and ii) patterns of hardware component failures and software bugs; retrieving, educational content relevant the change in condition; calculating, a skill gap of a team member; classifying, the educational content by a role of the team member; filtering, the educational content based on the classifying; and building, a custom education plan to resolve the skill gap of the team member, in response to an automatic detecting of the change of condition to adapt to the change in the state; wherein the custom education; wherein the custom education plan is built starting with aggregation of data from a plurality of sources 
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to mentally recognize the types of skills employees receive through routine training and realize that a new development in the industry would lead to a need for those employees to undergo further training to develop the newly required skills. Such as in a software development company if there is an update to a programing language such as Java a manager would be able to make that cognitive decision to create or update an education plan for employees to receive the updated skills. Additionally, it would be possible for a person to mentally determine a change in new software requirements and a pattern in occurring defects to determine a change in a software environment has occurred and therefore, employees need new training. This process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking the training and skills received by employees and developing a training plan based on any missing required skills). Such as managing the interactions between team members to determine a potential skill gap and the potential training to resolve the skill gap.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A processor of a computing system, a state of a software development system coupled to the computing system over a network, the software development system including a requirements system and a defect tracking system, and an educational content database.
Claim 8: A computing system comprising: a processor; a memory device coupled to the processor, and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method, a processor of a computing system, a state of a software development system coupled to the computing system over a network, the software development system including a requirements system and a defect tracking system, and an educational content database.
Claim 15: A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method, a processor of a computing system, a state of a software development system coupled to the computing system over a network, the software development system including a requirements system and a defect tracking system, and an educational content database.


The dependent claims 2-3, 5, 7, 9-10, 12, 14, 16, 18, and 20 further narrow the abstract idea recited in the independent claims 1, 8, and 15 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to have an organization, particularly a software development company, to manage and maintain the skills and knowledge their employees have in respect to industry standards and strive to develop methods for them to stay up-to-date. Knowledge management is a way for organizations to gain competitive advantage, improve their employees’ comprehension, and supports an organization’s adaptation and survival. Knowledge management involves analysis of available and required knowledge assets and subsequent planning and control of actions to develop the assets. (see Rus, Ioana, Mikael Lindvall, and S. Sinha. "Knowledge management in software engineering." IEEE software 19.3 (2002): 26-38. Section “Knowledge management”), (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-3, 5, 7, 9-10, 12, 14, 16, 18, and 20 further narrow the abstract idea recited in the independent claims 1, 8, and 15 and are therefore directed towards the same abstract idea. 

Claims 2-3, 7, 9-10, 14, 16, and 20 are directed to further narrowing the abstract idea of determining educational content to create an educational plan for a team member.
Claims 5, 12 and 18 are directed to further narrowing the abstract idea of determining a skill gap of a user based on changes to a working environment.

The dependent claims 2-3, 5, 7, 9-10, 12, 14, 16, 18, and 20 do not recite any additional elements that have not been discussed above.

Therefore, claims [1-3, 5, 7-10, 12, 14-16, 18, and 20] are rejected under U.S.C. 101.
Allowable Subject Matter
Claim [1-3, 5, 7-10, 12, 14-16, 18, and 20] are allowed over the prior art.
The examiner finds that the current combination of D’Elena (US 2003/0182178) in view of Chen (US 2006/0190922) further in view of Pennington (US 2010/0233663) does not recite the newly amended claim limitation of detecting, by a processor of a computing system, a change in a state of a software development system coupled to the computing system over a network, the software development system including a requirements system and a defect tracking system, the detecting being a function of: i) changes to one or more tools used in software under development captured by the requirements system, and ii) patterns of hardware component failures and software bugs. Therefore Claim [1-3, 5, 7-10, 12, 14-16, 18, and 20] are currently allowed over the prior art.
Response to arguments
Applicant’s arguments, see REMARKS February 05, 2021, with respect to with respect to the rejection of claims [1-3, 5, 7-10, 12, 14-16, 18, and 20] under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims are not directed to an abstract idea and do not recite mental process as the claims recite to detecting changes in tools used for software development and hardware component failures which occur during development cycles, and then automatically building an education program to properly adapt to the changes to the tools of the software development lifecycle and hardware component failures. The applicant states the claims are not a mental process as the system executes a requirements system and a defect tracking system. However, the examiner respectfully disagrees as the process of monitoring a tool or equipment or method used in a job role to determine a change in the requirements of the regular procedure and subsequently monitoring employees for a pattern of defects, errors, or mistakes is a process that can be done in a human mind. In a typical working environment a manager would be able to determine that some requirement for a position has changes, examples being an update to the software or equipment that is used, then they would further be able to determine that mistakes are being made after the update, and finally they would develop a training or educational program to teach the employees how to use the new software or equipment. These limitations are processes that can be practically Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). An example the courts have determined as recited a mental process that uses a computer as a tool such as in the claims limitations includes. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. Therefore, the limitations that recite utilizing the requirements system and the defect tracking system to merely gather information such as changes in requirements or defect patterns and utilize that information in a way to determine a change in a software as well as a need for an education lesson plan to help a user utilize the updated software is merely directed to utilizing a generic computer to perform the abstract idea. The examiner maintains that the 
The applicant further argues that the claims are not simply a manner of organizing human activity as the claims recite the limitations of detecting changes in specialized software development tools and hardware component failures using a specialized system over a network. However, the examiner respectfully disagrees as the claims are directed to a system of managing personal behavior or relationships or interactions between people. The claims are directed to merely utilizing a computer to gather information such as changes in software development tools and hardware failure. This information is then used by following a series of rules to manage a system of generating a training plan for a team member by building a custom education plan. These limitations are directed to merely managing the teaching material to team members based on a received need and a series of rules for aggregating the appropriate material to teach the team member any required skills. Similar claims the courts have identified as reciting a certain method of organizing human activity include: filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); The social activity at issue in Voter Verified was voting. The patentee claimed "[a] method for voting providing for self-verification of a ballot 
The applicant further argues that the claims recite the additional elements of a software development system and an improvement to this system as the claimed invention recites an improvement to the quality of the software development cycles as well as an improvement to an educational content generation system. However, the examiner respectfully disagrees as the specification describes a method of improving “software development teams” and not a method for improving software development. The improvements recited are directed to identifying skill gaps in team members and implementing education programs to fill those gaps which is directed to a mental process. Furthermore, the additional elements of a software development lifecycle system is directed to insignificant extra solution activity as the limitations do not impose any meaningful limits on In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);  Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and  Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Applicant further argues that the independent claims equate to substantially more than the abstract idea. However, the examiner respectfully disagrees as the courts have identified similar cases that are directed to computer functions that are well-understood, routine, and conventional: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, as is disclosed analyzing a system for missing skills, creating training opportunities to fill those gaps, and displaying the results are not an improvement to a known technology or technical field but merely an abstract idea using a generic computer to perform well-understood 
Therefore, the Examiner maintains the rejection of claims 1, 8, and 15 under U.S.C. 101.
The dependent claims [2-3, 5, 7, 9-10, 12, 14,16, 18, and 20] are directed towards the representative claims 1, 8, and 15 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS September 03, 2021, with respect to the rejection of claims [1-3, 5, 7-10, 12, 14-16, 18, and 20] under U.S.C. 103, are moot because Applicant has amended the claims, which required further search and consideration. However, upon further search and consideration the Examiner finds the arguments to be persuasive and where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 8, and 15: Applicant argues that D’Elena in view of Pennington further in view of Chen does not teach the amended claim limitations “detecting, by a processor of a computing system, a change in a state of a software development system coupled to the computing system over a network, the software development system including a requirements system and a defect tracking system, the detecting being a function of: i) changes to one or more tools used in software under development captured by the requirements system, and ii) patterns of hardware component failures and software bugs.” The examiner agrees as D’Elena discloses a system for determining a change in the required skills for employees in a working environment or a change in a job role’s skill 
Therefore, the examiner finds the independent claims 1, 8, and 15 allowable over the current prior art.
The applicant argues that claims [2-3, 5, 7, 9-10, 12, 14, 16, 18, and 20] are allowable as being dependent on claims 1, 8, and 15 and are therefore, directed to the same rejection as the independent claims.
Therefore, claims [1-3, 5, 7-10, 12, 14-16, 18, and 20] are allowable over the current prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Menon (US 2015/0127567) Data mining including processing natural language text to infer competencies.
Ognev (US 2007/0074149) Automated product defects analysis and reporting.
Rodmell (US 2015/0269060) Development tools for logging and analyzing software bugs.
Herrmann, Ivan T., and Andreas Moltesen. "Does it matter which Life Cycle Assessment (LCA) tool you choose?–a comparative assessment of SimaPro and GaBi." Journal of Cleaner Production 86 (2015): 163-169.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/COREY RUSS/Examiner, Art Unit 3629         
            
/RICHARD W. CRANDALL/Examiner, Art Unit 3689